Citation Nr: 0616167	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-17 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for service-connected 
right knee injury with meniscectomy and total right knee 
arthroplasty, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in November 2003 for further development.  


FINDING OF FACT

The veteran's service-connected right knee injury with 
meniscectomy and total right knee arthroplasty is currently 
manifested by mild pain in the right knee; flexion is limited 
to 100 degrees or higher, there is no limitation of 
extension, and no current lateral instability or subluxation.    


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of in 
excess of 30 percent for the veteran's service-connected 
right knee injury with meniscectomy and total right knee 
arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7, Code 5055 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for an increased rating in November 2000.  In May 
2001, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Since the May 2001 
VCAA notice preceded the August 2001 rating decision, there 
is no defect with respect to the timing of the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of an increased rating, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence is needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Although the VCAA notice did not address the question of an 
effective date, there is no detriment to the veteran in this 
case.  Since the finding of the Board is that the 
preponderance of the evidence is against entitlement to a 
higher rating, or separate ratings, for the knee disability, 
any question as to the effective date is rendered moot.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and reports 
of VA examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee injury with 
meniscectomy and total right knee arthroplasty      warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected right knee injury with 
meniscectomy and total right knee arthroplasty has been rated 
by the RO under the provisions of Diagnostic Code 5257.  
Under this regulatory provision, a rating of 30 percent is 
warranted where the veteran experiences severe subluxation or 
instability.  It is the maximum possible rating under this 
diagnostic code.  However, there are other rating codes that 
can be used in evaluating the veteran's right knee 
disability.      

A 100 percent rating is to be assigned for one year following 
surgical replacement of a knee with a prosthetic joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5055. Thereafter, the minimum 
rating for the post-replacement joint is 30 percent.  A 60 
percent rating is assigned if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  Intermediate degrees of residual 
weakness, pain, or limitation of motion may be rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262. Id. 
(Diagnostic Code 5256 is for ankylosis of the knee, 
Diagnostic Code 5261 is for limitation of extension at the 
knee, and Diagnostic Code 5262 is for impairment of the tibia 
and fibula with knee disability).

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  

Pursuant to Diagnostic Code 5010, degenerative joint disease 
is to be rated as analogous to degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this Code, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees. 

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Facts

The veteran underwent revision surgery in August 2002 to 
stabilize the total knee.  By March 2003, VA medical center 
treatment notes revealed that he had approximately 100 
degrees of flexion and he had full extension.  He appeared 
stable in varus and valgus plane and in anterior and 
posterior plane.  He was tender to palpation up near the 
vastus lateralis insertion.  He was mildly lax in flexion and 
extension when his knee was toggled over the side of the bed.  
The clinician noted that the veteran was still improving.  

By January 2004, the knee was stable to varus and valgus 
stress and without pain.  There was a mild amount of 
crepitance noted laterally with flexion and extension of the 
joint.  However, the knee was nontender.  There was no pain 
over the pes.  The knee was non-erythematous; temperature was 
equal to the contralateral side.  The veteran achieved range 
of motion from 0-120 degrees without problems.  The veteran 
reported that he was doing relatively well.  

The veteran underwent a VA examination in December 2004.  The 
clinician reviewed the veteran's claims file and noted that 
he underwent total knee replacements in 1999 and 2002.  The 
veteran noted improvement since the August 2002 knee 
replacement surgery and stated that the knee feels much 
better than before the surgery.  His main complaint was 
painful crepitus (or clicking) in the knee.  He also 
complained of occasional pain in popliteal fossa.  He 
admitted that he was not sure if the complaints were 
psychosomatic or not.  He acknowledged that the laxity of the 
knee had improved and that there were no other problems with 
lack of endurance.  The veteran stated that he occasionally 
uses one crutch as an assistive aid to walking.  He also 
reported that he has approximately three incapacitating 
episodes per year (each episode lasting approximately one to 
two weeks).  He is only able to stand for 15-30 minutes and 
is able to walk only 1/4 mile.  He complained of left side 
instability, but the clinician noted that the veteran's 
description was not sufficient to say that it was unstable.  
The veteran complained of constant, mild pain in the right 
knee.  He also complained of stiffness and weakness after 
walking or prolonged standing.  He denied any episodes of 
dislocation or subluxation.  He also denied locking episodes, 
effusion, and flare-ups.  

Upon examination, the veteran's gait was normal and there was 
no evidence that any joint motion was limited.  The veteran 
was able to flex his right knee from 0-118 degrees; and 
extend the knee to zero degrees.  The veteran complained of 
pain at 118 degrees.  There was no additional limitation of 
motion on repetitive use.  The clinician noted that the 
veteran had a right knee prosthesis with limits of range of 
motion most likely secondary to chronic nonuse from his over 
perception of minor complaints.  The clinician noted that the 
right knee disability did affect some of his activities of 
daily living.  The disability had a moderate effect on his 
ability to play sports; and has a mild effect on his 
recreation activities and exercise.                  

Analysis

The veteran is currently rated at 30 percent under Code 5055 
for his service-connected right knee injury with meniscectomy 
and total right knee arthroplasty.  It appears that a 30 
percent rating has been in effect since 1982 and was 
initially assigned by the RO in recognition of instability 
and subluxation under Code 5257.  However, recent medical 
evidence shows that the veteran no longer experiences lateral 
instability or subluxation.  Nevertheless, the 30 percent 
rating under Code 5055 remains in effect as the minimum 
rating for a knee replacement.  The Board notes that a 30 
percent rating is the maximum allowable rating under 
Diagnostic Codes 5257.  There is therefore no need to 
consider that Code.  Moreover, a 30 percent rating is the 
highest available rating for limitation of flexion under Code 
5260, and there is no need to consider whether a higher 
rating is warranted under that Code.  

However, the Board must consider whether a higher rating is 
warranted under the currently assigned Code 5055 as well as 
other Codes providing for a rating in excess of 30 percent.  
In this regard, the Board notes that in order to warrant the 
next highest rating of 40 percent (under Diagnostic Code 
5261), the veteran must suffer from leg extension limited to 
30 degrees.  In order to warrant the next highest rating of 
60 percent (under Diagnostic Code 5055), the veteran must 
suffer from chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.

The Board finds that the veteran's condition does not more 
nearly approximate to the criteria enumerated for an 
increased rating in excess of 30 percent under Code 5055.  
Pursuant to Diagnostic Code 5055, the veteran must show 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  At the veteran's most 
recent examination, the veteran complained of constant, mild 
pain in the right knee, and   of occasional pain in popliteal 
fossa.  Although he complained of stiffness and weakness 
after walking or prolonged standing, he acknowledged that the 
laxity of the knee had improved and that there were no other 
problems with lack of endurance.  He also denied locking 
episodes, effusion, and flare-ups.  

The Board also finds that a rating in excess of 30 percent is 
not warranted under Code 5261.  Pursuant to Diagnostic Code 
5261, in order to warrant a rating in excess of 30 degrees, 
the veteran must suffer from leg extension limited to 30 
degrees.  Upon examination, the veteran was able to flex his 
right knee from 0-118 degrees; and extend the knee to zero 
degrees.  In other words, there is no demonstrated limitation 
of extension.                  

Pursuant to 38 C.F.R. §§ 4.40, 4.45, and Deluca v. Brown, the 
Board must consider such factors as weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  The Board finds that there is no 
medical evidence to show that the veteran has additional 
limitation of motion or additional functional limitation due 
to pain or flare-ups of pain, supported by objective 
findings, to a degree that would support a rating in excess 
of 30 percent under Code 5055 or 5261, nor does the medical 
evidence show that the veteran has excess fatigue, weakness 
or coordination that results in such additional impairment. 
The Board finds that, even after consideration of all Deluca 
criteria, the veteran's disability more nearly approximates 
to a 30 percent disability rating.

With regard to the possibility of assigning separate ratings, 
the Board again notes that there is now no persuasive 
evidence or recurrent subluxation or lateral instability.  
Moreover, there is no limitation of extension.  Under these 
circumstances, the Board is unable to conclude that separate 
ratings would be proper under any potentially applicable 
Codes.  At any rate, the current 30 percent rating under Code 
5055 appears to adequately compensate the veteran for the 
degree of current right knee disability including pain and 
some limitation of flexion.  The Board finds no basis for a 
separate rating in addition to the current 30 percent rating 
under Code 5055.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Entitlement to a rating in excess of 30 percent for service-
connected right knee injury with meniscectomy and total right 
knee arthroplasty is not warranted   The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


